Execution Version



﻿

FIRST AMENDMENT TO CREDIT AGREEMENT

dated as of July 30, 2019

among

CHUGACH ELECTRIC ASSOCIATION, INC.,

The LENDERS Party Hereto,

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION,
as Administrative Agent, Lead Arranger, Swingline Lender and Issuing Lender,

and

BANK OF AMERICA, N.A. and KEYBANK NATIONAL ASSOCIATION,
as Co-Syndication Agents,

______________

$300,000,000
______________



﻿

 

1

 

--------------------------------------------------------------------------------

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
July 30, 2019, by and among CHUGACH ELECTRIC ASSOCIATION, INC. (the “Borrower”),
each LENDER (as defined in the Credit Agreement (as defined below)), and
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, as a Lender, the
Issuing Lender, the Swingline Lender and the Administrative Agent for the
Lenders (in its capacity as the administrative agent for the Lenders, the
“Administrative Agent”).

RECITALS

A.    Pursuant to that certain Credit Agreement, dated as of June 13, 2016, by
and among the Borrower, the Lenders party thereto, the Issuing Lender, the
Swingline Lender and the Administrative Agent (as amended or otherwise modified
prior to the date hereof, the “Credit Agreement”), the Lenders have made certain
funds available to the Borrower in accordance with the terms and conditions set
forth therein.

B.    The Borrower has requested an amendment to the Credit Agreement in the
manner and for the purposes set forth in this Amendment.

C.    The Administrative Agent and the Lenders party hereto are willing to agree
to such requests, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained in this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows: 

1.  Defined Terms.  Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings that are set forth in the Credit Agreement.
Unless otherwise noted, all references to sections or section numbers are to
those of the Credit Agreement.

2.  Amendments to the Credit Agreement.    

(a)  The “$150,000,000” set forth on the cover page to the Credit Agreement is
hereby amended to read “$300,000,000”.

(b)  The introductory paragraph immediately preceding Article I is hereby
amended and restated in its entirety to read as follows:

The Borrower (as hereinafter defined) has requested that the Lenders (as
hereinafter defined), the Swingline Lender (as hereinafter defined) and the
Issuing Lenders (as hereinafter defined) make loans and extend credit to it in
an aggregate principal amount at any one time outstanding not exceeding the
aggregate amount of the Lenders’ Commitments (as hereinafter defined), which can
be increased hereunder





1

 

--------------------------------------------------------------------------------

 

 



in accordance with Section 2.20, subject to the terms and conditions set forth
herein.  The Lenders, the Swingline Lender and the Issuing Lenders are prepared
to extend such credit upon the terms and conditions hereof, and, accordingly,
the parties hereto agree as follows:

(c)  The term “ABR Applicable Margin” set forth in Section 1.01 of the Credit
Agreement is hereby amended by replacing the column entitled “ABR Applicable
Margin” in the table included therein with the following:

Level

ABR Applicable Margin

I

0.00%

II

0.00%

III

0.00%

IV

0.15%

V

0.30%

VI

0.50%

﻿

(d)  The term “ABR Applicable Margin” set forth in Section 1.01 of the Credit
Agreement is hereby amended by inserting the following sentence at the end
thereof:  “The applicable pricing level for the ABR Applicable Margin, as of the
Amendment No. 1 Effective Date, is pricing level II.”

(e)  The term “Alternate Base Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day, plus 0.50%, and (c) the Adjusted LIBO Rate for a one-month
Interest Period for such day (or if such day is not a Business Day, the
immediately preceding Business Day), plus 1.00%; provided that in no event shall
the Alternate Base Rate at any time be less than 0.00% per annum.  Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate for a one-month Interest Period shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate for a one-month
Interest Period, as the case may be.

(f)  The last sentence of the term “Commitment” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“The aggregate amount of the Lenders’ Commitments as of the Amendment No. 1
Effective Date is $300,000,000.”





2

 

--------------------------------------------------------------------------------

 

 



﻿

(g)  The term “LIBO Rate” set forth in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“LIBO Rate” means, for any Interest Period with respect to a LIBO Borrowing, or
with respect to any determination of the Alternate Base Rate based on the
Adjusted LIBO Rate, the LIBOR Screen Rate as of approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, or
prior to such date of determination, as applicable, for Dollar deposits for such
Interest Period or with respect to any determination of the Alternate Base Rate
based on the Adjusted LIBO Rate, for an interest period of one month, as
applicable; provided that, if a LIBOR Screen Rate shall not be available at the
applicable time for the applicable Interest Period, then the LIBO Rate shall be,
for any Interest Period, the rate per annum reasonably determined by the
Administrative Agent as the rate of interest at which Dollar deposits in the
approximate amount of such LIBO Borrowing would be offered by major banks in the
London interbank eurodollar market to other major banks in the London interbank
eurodollar market at their request at or about 10:00 a.m., London time, two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; and provided, further, that in no event
shall the LIBO Rate for any Interest Period at any time be less than 0.00% per
annum.

(h)  The term “LIBOR Screen Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“LIBOR Screen Rate” means the London interbank offered rate administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period (or with respect to any determination of the Alternate Base Rate
based on the Adjusted LIBO Rate, a period of one month) as displayed on page
US001 of the Reuters screen or, in the event such rate does not appear on such
Reuters screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion.

(i)  The term “Material Indebtedness” set forth in Section 1.01 of the Credit
Agreement is hereby amended by replacing the reference to “$15,000,000” therein
with “$25,000,000.”

(j)  The term “Maturity Date” set forth in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:



3

 

--------------------------------------------------------------------------------

 

 

“Maturity Date” means July 30, 2024, as such date may be extended from time to
time pursuant to Section 2.21;  provided that if such day is not a Business Day,
the Maturity Date shall be the immediately preceding Business Day.

(k)  The term “Unsecured Credit Rating” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Unsecured Credit Rating” means, for any Person, the long-term, senior,
unsecured, non-credit enhanced debt ratings or issuer credit rating assigned to
such Person by Moody’s, S&P or Fitch, as applicable; provided that, if Fitch
publicly announces an issuer default rating for such Person in lieu of a
long-term, senior, unsecured, non-credit enhanced debt rating and an issuer
credit rating, the issuer default rating shall be the “Unsecured Credit Rating”
with respect to Fitch for such Person.

(l)  The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the correct alphabetical order:

“Amendment No. 1 Effective Date” shall mean July 30, 2019.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“ML&P Acquisition” means the transactions contemplated by the Asset Purchase and
Sale Agreement, dated as of December 28, 2018, between the Borrower and the
Municipality of Anchorage.

(m)  Section 2.12 of the Credit Agreement is hereby amended and restated in its
entirety as set forth on Annex A hereto.

(n)  Article II of the Credit Agreement is hereby amended by inserting a new
Section 2.21 therein as set forth on Annex B hereto.

(o)  Section 3.14 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

Section 3.14(a)  Indebtedness and Liens.  

(a)   Indebtedness.  Schedule 3.14(a) is a complete and correct list of each
agreement, lease, deed of trust, mortgage, credit agreement, loan agreement,





4

 

--------------------------------------------------------------------------------

 

 

indenture, purchase agreement, Guarantee, letter of credit or other arrangement
(other than, for so long as the Borrower is an SEC reporting company, those that
have been filed as exhibits to annual reports, quarterly reports and other
reports filed by the Borrower with the SEC) providing for or otherwise relating
to any Indebtedness or any extension of credit (or commitment for any extension
of credit) to, or Guarantee by, the Borrower outstanding as of March 31, 2019,
the aggregate principal or face amount of which equals or exceeds (or may equal
or exceed) $1,000,000 and the aggregate principal or face amount outstanding or
that may become outstanding under each such agreement, lease, deed of trust,
mortgage, credit agreement, loan agreement, indenture, purchase agreement,
Guarantee, letter of credit or other arrangement is correctly described in
Schedule 3.14(a) or such exhibits and reports (the "Existing Indebtedness"). The
Borrower is in compliance in all material respects with all covenants and
agreements set forth in each of such agreements, leases, deeds of trust,
mortgage, credit agreements, loan agreements, indentures, purchase agreements,
Guarantees, letters of credit or other arrangements.

(b)  Liens.  Schedule 3.14(b) is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding as of March 31, 2019, the
aggregate principal or face amount of which equals or exceeds (or may equal or
exceed) $1,000,000 and covering any property of the Borrower, and the aggregate
Indebtedness secured (or that may be secured) by each such Lien and the property
covered by each such Lien is correctly described in Schedule 3.14(b) (the
“Existing Liens”).

(p)  Section 3.19 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

Section 3.19.    OFAC and FCPA Compliance.  The Borrower, its Subsidiaries and
their respective trustees, directors, officers and employees and, to the
knowledge of the Borrower, the agents of the Borrower and its Subsidiaries, are
in compliance with (a) the country- or list-based economic and trade Sanctions
administered and enforced by OFAC or any Anti-Terrorism Laws and (b) the FCPA
and any other applicable anti-corruption laws.  None of the Borrower, any of its
Subsidiaries or, to the knowledge of the Borrower, director, officer, employee,
or Affiliate of the Borrower or any of its Subsidiaries is an individual or
entity (“person”) that is, or is owned or controlled by persons that (a) are a
Sanctioned Person or a Sanctioned Entity, (b) has any of its assets located in
Sanctioned Entities, and (c) derives any of its revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds of any
Loan will be used by the Borrower (i) for the purpose of violating any
Anti-Terrorism Laws or (ii) in violation of Sanctions..

(q)  Article III of the Credit Agreement is hereby amended by inserting the
following new Section 3.20 at the end thereof:





5

 

--------------------------------------------------------------------------------

 

 



Section 3.20.    Beneficial Ownership.  As of the Amendment No. 1 Effective
Date, the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

(r)  Section 4.02(a) of the Credit Agreement is hereby amended by inserting “,
Section 3.15” after “Section 3.14” therein.

(s)  Section 5.02 of the Credit Agreement is hereby amended by inserting the
following new clauses (g) and (h) therein:  

(g) knowledge of the failure of any officer, trustee or director of any
Subsidiary of the Borrower to comply with applicable Sanctions and with the FCPA
and any other anti-corruption laws in all material respects; and

(h)  any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners in
parts (c) or (d) of such certification.

(t)  Article V of the Credit Agreement is hereby amended by inserting the
following new Section 5.14:

Section 5.14  Sanctions and Anti-Corruption Policies.  The Borrower will comply
in all material respects with (a) applicable Sanctions and (b) the FCPA and any
other applicable anti-corruption laws.

(u)  Section 6.01(c) of the Credit Agreement is hereby amended by replacing the
reference to “$150,000,000” therein with “$300,000,000.”

(v)  Section 6.01(f) of the Credit Agreement is hereby amended by replacing the
first parenthetical therein with the following: “(other than the Indebtedness
referred to in clauses (a),  (b),  (c),  (d),  (e) or (h) of this Section
6.01).”

(w)  Section 6.01 of the Credit Agreement is hereby amended by inserting the
following new clause (h) at the end thereof:  “(h) Indebtedness of a tenor no
greater than eighteen (18) months in a principal amount no greater than
$800,000,000 incurred in connection with, and prior to or simultaneous with, the
closing of the ML&P Acquisition.”

(x)  Section 6.05(d) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(d)  Hedging Agreements entered into in the ordinary course of the Borrower’s
business or the ML&P Acquisition and, in each case, not for speculative
purposes.

(y)  Section 6.05(g) of the Credit Agreement is hereby amended by replacing the
reference to “$10,000,000” therein with “$25,000,000”.



6

 

--------------------------------------------------------------------------------

 

 

(z)  Section 6.07(b) of the Credit Agreement is hereby amended by replacing the
reference to “$145,000,000” therein with “$150,000,000.”

(aa)  Section 6.09 of the Credit Agreement is hereby amended by inserting the
following sentence at the end thereof: “The Borrower will not, directly or
indirectly, use the proceeds of any Loan or any Letter of Credit in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of the FCPA and
any other applicable anti-corruption laws.”

(bb)  Section 7.01 of the Credit Agreement is hereby amended by replacing the
references to “$10,000,000” therein with “$25,000,000”.

(cc)  Section 9.12(b) of the Credit Agreement is hereby amended by inserting the
following language at the end of the first paragraph therein:  “In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors and
similar service providers to the lending industry.”

(dd)  Article IX of the Credit Agreement is hereby amended by inserting the
following new Section 9.17 at the end thereof:

Section 9.17.  Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Hedging Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

﻿

(a)  In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan





7

 

--------------------------------------------------------------------------------

 

 



Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. 

﻿

(b)  As used in this Section 9.17, the following terms have the following
meanings:

﻿

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

﻿

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

﻿

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

﻿

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

(ee)  Exhibit A attached to the Credit Agreement is hereby amended by removing
“$150,000,000” from the description of the Credit Agreement on the second page
thereof.

3.  Joinder.

(a)  Wells Fargo Bank, National Association (the “New Lender”) hereby agrees to
provide a Commitment in the amount of $50,000,000 on the terms and subject to
the conditions set forth herein.

(b)  The New Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement and it is sophisticated with
respect to decisions to make loans similar to those contemplated to be made
hereunder and it is experienced in making loans of such type; (ii) agrees that
it will, independently and without reliance upon the Administrative Agent or any
other Lender or Agent Party and based on such documents and information as it
shall deem appropriate





8

 

--------------------------------------------------------------------------------

 

 

at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.

﻿

(c)  The New Lender and the Borrower each acknowledge and agree that, upon the
effectiveness of this Agreement, the New Lender shall become a “Lender” under,
and for all purposes of, the Credit Agreement and the other Loan Documents, with
a Commitment of $50,000,000 as set forth on Schedule I attached to this
Amendment, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of, a Lender
thereunder.

4.    Increase and Reallocation of Commitments.  The Borrower has requested, and
the Lenders have agreed to, increase and reallocate their respective
Commitments.  Each of the Administrative Agent, the Lenders and the Borrower
hereby consents to the requested increase and reallocation of the
Commitments.  On the date this Amendment becomes effective and after giving
effect to such increase and reallocation, the Commitment of each Lender shall be
as set forth on Schedule I and the Issuing Lender Sublimit shall be as set forth
on Schedule II, in each case, attached to this Amendment.  Each Lender hereby
consents to the Commitments set forth on Schedule I and the Issuing Lender
Sublimits set forth on Schedule II, in each case, attached to this Amendment.
 The reallocation of the aggregate Commitments among the Lenders shall be deemed
to have been consummated pursuant to the terms of the Assignment and Assumption
Agreement attached as Exhibit A to the Credit Agreement as if the Lenders had
executed an Assignment and Assumption Agreement with respect to such
reallocation.  The Administrative Agent hereby waives the $3,500 assignment fee
set forth in Section 9.04(b)(ii)(C) of the Credit Agreement with respect to the
assignments and reallocations contemplated by this Section 3.

5.    Conditions. The amendments to the Credit Agreement set forth in Section 2
of this Amendment, the joinder of the New Lender set forth in Section 3 of this
Amendment and the increase and reallocation of Commitments set forth in Section
4 of this Amendment shall be effective on the date that each of the following
conditions is satisfied:

(a)  The Administrative Agent shall have received, pursuant to Section 9.02 of
the Credit Agreement, a counterpart of this Amendment, executed by the Borrower
and the Lenders;

(b)  The Lenders shall have received, if requested, new or replacement
promissory notes substantially in the form of Exhibit C to the Credit Agreement
(each, a “Note”), executed by the Borrower and evidencing each Lender’s
Commitment as set forth on Schedule I attached hereto;





9

 

--------------------------------------------------------------------------------

 

 



(c)  The Administrative Agent shall have received the following, each dated as
of the date hereof (unless otherwise specified or agreed to by the
Administrative Agent), in form and substance reasonably satisfactory to the
Administrative Agent (unless otherwise specified or agreed to by the
Administrative Agent):

(i)    such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower, the authorization of the Borrower to enter into this
Amendment and perform its obligations thereunder and any other legal matters
relating to the Borrower or this Amendment; and

(ii)    a written opinion of Orrick, Herrington & Sutcliffe LLP, New York
counsel to the Borrower, and Matthew Clarkson, Esq., general counsel to the
Borrower, each addressed to the Administrative Agent, the Issuing Lender, the
Swingline Lender and each Lender, in form and substance satisfactory to the
Administrative Agent;

(d)  At least two (2) Business Days prior to the date hereof, the Borrower shall
have delivered, to each Lender that so requests at least five (5) Business Days
before the Effective Date, a Beneficial Ownership Certificate (as defined in
Section 2(l) herein);

(e)  The Borrower shall have paid to the Administrative Agent and each Lender
consenting to this Amendment, in immediately available funds, such fees as
separately agreed upon by the Borrower and the Administrative Agent and
previously disclosed to the Lenders in that certain Overview of Transaction
setting forth the terms of this Amendment;

(f)  No Default shall have occurred or be continuing or would result from the
consummation of the transactions contemplated by this Amendment; and

(g)  The Administrative Agent and the Lenders shall have received such other
documents, information or agreements regarding the Borrower as the
Administrative Agent may reasonably request.

6.    Confirmation of Loan Documents; Representations and Warranties.

(a)  The Borrower hereby reaffirms (i) the Credit Agreement, as amended by this
Amendment, (ii) the other Loan Documents, and (iii) its obligations to the
Administrative Agent, the Lenders thereunder and the Issuing Lender.

(b)  The Borrower represents and warrants that (i) no Default has occurred or is
continuing or would result from the consummation of the transactions
contemplated by this Amendment, (ii) the representations and warranties of the
Borrower set forth in the Credit Agreement and in the other Loan Documents shall
be true and correct on and as of the date hereof and after giving effect to this
Amendment hereof (provided, however, that for purposes of the remaking of such
representations and warranties as of the date of this Amendment, the references
to Schedule 3.14 and Schedule 3.15 in the Credit Agreement shall be deemed to be
references to Schedule 3.14 and Schedule 3.15 attached to this Amendment, as
applicable), other





10

 

--------------------------------------------------------------------------------

 

 

than any such representations or warranties that, by their terms refer to a
specific date, in which case such representations and warranties shall be true
and correct as of such specific date, (ii) since December 31, 2018, with respect
to any event, act, condition or occurrence of whatever nature (including any
adverse determination in any litigation, arbitration or governmental
investigation or proceeding), whether singularly or in conjunction with any
other event or events, act or acts, condition or conditions, occurrence or
occurrences whether or not related, there shall have been no material adverse
change in, or a material adverse effect on (A) the business, assets, liabilities
(actual or contingent), operations or condition (financial or otherwise) of the
Borrower, (B) the ability of the Borrower to pay any amounts due, or otherwise
perform its obligations, under this Agreement or any of the other Loan Documents
or (C) the rights or benefits available to any Lender or the Administrative
Agent under this Agreement or any of the other Loan Documents, (iii) the
Borrower has all requisite power to execute, deliver and perform this Amendment,
any Notes delivered in connection with this Amendment and any other documents
delivered in connection herewith, (iv) the execution, delivery and performance
by the Borrower of this Amendment, any Notes delivered in connection with this
Amendment and any other documents delivered in connection herewith have been
duly authorized by all necessary corporate action of the Borrower and all
governmental and other approvals and consents therefore have been duly obtained
and are in full force and effect and (v) this Amendment, any Notes delivered in
connection with this Amendment and any other documents delivered in connection
herewith constitute the legal, valid and binding obligations of the Borrower and
are enforceable against the Borrower in accordance with their respective terms,
except as such enforceability may be limited by (y) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (z) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

﻿

7.    Costs and Expenses.  The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with the preparation and administration of this Amendment, as
provided in Section 9.03 of the Credit Agreement.

8.    References in the Credit Agreement.

(a)  Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Credit Agreement as amended
by this Amendment.

(b)  Except as specifically amended above, the Credit Agreement and all other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed in all respects.

(c)  This Amendment shall not, except as expressly provided in this Amendment,
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other Loan Document.





11

 

--------------------------------------------------------------------------------

 

 

(d)  This Amendment (together with any other document executed and delivered in
connection herewith) is not intended to be, nor shall it be construed as, a
novation of the Credit Agreement.

9.    Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

10.    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.    Headings.  Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

12.    Counterparts.  This Amendment may be executed in counterparts, and such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Facsimile signatures (or signatures transmitted by electronic
means, including by email with a “.pdf” copy thereof attached) on this Amendment
shall be treated for all purposes as binding on such signatory to the same
extent as an original signature.  If a party delivers an executed counterpart of
this Amendment, such party shall deliver to the Administrative Agent (or its
counsel) such number of original signatures of this Amendment promptly after its
effectiveness as the Administrative Agent may request.

[Signature pages follow]

﻿

 

12

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized as of the date first written above.

﻿

﻿

CHUGACH ELECTRIC ASSOCIATION, INC., as the Borrower

﻿

﻿

By:  /s/ Sherri L. Highers

Name:  Sherri L. Highers

Title:    Chief Financial Officer

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

[FIRST AMENDMENT TO CREDIT AGREEMENT]



 

--------------------------------------------------------------------------------

 

 

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, as a Lender, the
Issuing Lender, the Swingline Lender and the Administrative Agent

﻿

﻿

By:  /s/ J. Andrew Don

Name: J. Andrew Don

Title:  Senior Vice President and Chief Financial Officer

﻿





 

--------------------------------------------------------------------------------

 

 

KEYBANK NATIONAL ASSOCIATION,
as a Co-Syndication Agent, Issuing Lender and Lender

﻿

﻿

By: /s/ Tracy Morris 

Name:  Tracy Morris

Title: VP Commercial Bank





 

--------------------------------------------------------------------------------

 

 

COBANK, ACB, as a Lender

﻿

﻿

By:  /s/ Jake Good

Name:  Jake Good

Title:    Vice President





 

--------------------------------------------------------------------------------

 

 



BANK OF AMERICA, N.A., 
as a Co-Syndication Agent, Issuing Lender and Lender

﻿

﻿

By:  /s/ Jim McCary

Name:  Jim McCary

Title: Senior Vice President

 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, 
as a  Lender

﻿

﻿

By: /s/ Monica L. Balters 

Name:  Monica L. Balters

Title: Senior Vice President

Notices to New Lender:

Wells Fargo Bank N.A.
7711 Plantation Road
Roanoke, VA  24019
Attention:  Brenda Brinkley
Telephone No.:  (540) 759-3125
Facsimile No.:  (866) 270-7214
E-mail  RKELCMemberSynd@wellsfargo.com

﻿

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

﻿

Commitments1

﻿

Name of Lender

Applicable Percentage

Commitment Amount

National Rural Utilities Cooperative Finance Corporation

25.000000000%

$75,000,000

KeyBank National Association

20.833333333%

$62,500,000

Bank of America, N.A.

20.833333333%

$62,500,000

CoBank, ACB

16.666666667%

$50,000,000

Wells Fargo Bank, National Association

16.666666667%

$50,000,000

Total

100.000000000%

$300,000,000

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

1 As of the Amendment No.1 Effective Date

 

--------------------------------------------------------------------------------

 

 

SCHEDULE II

﻿

Issuing Lender Sublimits

﻿

Name of Issuing Lender

Issuing Lender Sublimit as of the Amendment No. 1 Effective Date

National Rural Utilities Cooperative Finance Corporation

$50,000,000

KeyBank National Association

$50,000,000

Bank of America, N.A.

$20,000,000

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.14(a)

﻿

Existing Indebtedness

﻿

The following sets forth a list of all outstanding Indebtedness of the Company
as of March 31, 2019:

﻿

﻿

Balance

Limit

2011 Series A Bonds

$189,666,664

$189,666,664

2012 Series A Bonds

$172,750,000

$172,750,000

2016 CoBank Note

$36,366,000

$36,366,000

2017 Series A Bonds

$36,000,000

$36,000,000

Operating Lease Liability

$934,371

$982,526

Commercial Paper

$85,000,000

$150,000,000

NRUCFC Line of Credit Agreement

$0

$50,000,000

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.14(b)

﻿

Existing Liens

﻿

$434,782,664 is secured as of March 31, 2019, under the lien of the Second
Amended and Restated Indenture of Trust, dated as of January 20, 2011, between
Chugach Electric Association, Inc. and U.S. Bank National Association, as
Trustee, as amended and supplemented

﻿

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.15

﻿

Jointly-Participant and/or Owned Assets

﻿

Chugach Electric Association, Inc. is joint owner or participant in the
following assets as of March 31, 2019:

 

 

 

Share

﻿

Bradley Lake Hydroelectric Project1

30.4% 

Eklutna Hydroelectric Power Project2 

30.0% 

Southcentral Power Project3 

70.0% 

Beluga River Unit4 

10.0% 

﻿

﻿

﻿

1.    Chugach is a participant in the Bradley Lake Hydroelectric Project
(Bradley Lake). Bradley Lake was built and financed by the Alaska Energy
Authority (AEA) through State of Alaska grants and $166,000,000 of revenue
bonds. Chugach and other participating utilities have entered into take-or-pay
power sales agreements under which shares of the project capacity have been
purchased and the participants have agreed to pay a like percentage of annual
costs of the project (including ownership, operation and maintenance costs, debt
service costs, and amounts required to maintain established reserves). Chugach
has a 30.4% share of the project's capacity. The Battle Creek Diversion Project
is a project to increase water available for generation, increasing annual
energy output. Chugach currently is entitled to 39.38% of the additional energy
produced.

2.    Chugach is a joint owner in the Eklutna Hydroelectric Project which is
located on federal land pursuant to a United States Bureau of Land Management
right-of-way grant issued in October of 1997. The facility is jointly owned by
Chugach (30%), Matanuska Electric Association, Inc. (MEA) (17%) and Anchorage
Municipal Light & Power (AML&P) (53%). The facility is operated by Chugach and
maintained jointly by Chugach and AML&P. Chugach owns rights to 11.7 MW of
capacity.

3.    The Southcentral Power Project (SPP) is a natural gas-fired generation
plant on land owned by Chugach near its Anchorage headquarters that began
commercial operation on February 1, 2013. Chugach owns and takes approximately
70% of the plant's output and AML&P owns and takes the remaining 30%. Chugach
proportionately accounts for its ownership in SPP.

4.    Chugach has a working interest in the Beluga River Unit (BRU), an
established natural gas field located on the western side of Cook Inlet,
approximately 35 miles from Anchorage. The BRU is jointly owned by Hilcorp
(33.3%), AML&P (56.7%) and Chugach (10.0%)

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

ANNEX A

﻿

Section 2.12

﻿

Section 2.12    Alternate Rate of Interest.  If prior to the commencement of the
Interest Period for any LIBO Borrowing:

(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that:

﻿

(i)  Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such LIBO
Borrowing, or

﻿

(ii)  adequate and reasonable means do not exist for determining the Adjusted
LIBO Rate for such Interest Period with respect to a proposed LIBO Loan or in
connection with an existing or proposed ABR Loan; or

﻿

(b)  the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their respective Loans
included in such Borrowing for such Interest Period;

﻿

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or electronic communication as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or the continuation of any Revolving Borrowing as, a
LIBO Borrowing shall be ineffective and such Revolving Borrowing (unless
prepaid) shall be continued as, or converted to, a Revolving ABR Borrowing, and
(B) if any Borrowing Request requests a LIBO Borrowing, such Borrowing shall be
made as a Revolving ABR Borrowing.

﻿

Notwithstanding the foregoing, if the Administrative Agent has made the
determination (which determination shall be conclusive absent manifest error)
that (x) the circumstances set forth in clause (a) above have arisen (including
because the LIBOR Screen Rate is not available or published on a current basis)
and such circumstances are unlikely to be temporary or (y) the circumstances set
forth in clause (a) above have not arisen, but the supervisor for the
administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBOR Screen Rate shall no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternative interest rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans denominated in dollars in the United
States at such time, and the Administrative Agent and the Borrower shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this





 

--------------------------------------------------------------------------------

 

 

Agreement as may be applicable (which amendment shall not, for the avoidance of
doubt, reduce the Applicable Margin); provided that if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for all
purposes of this Agreement.  Such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date a copy of such amendment is provided to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (but, in the case of the circumstances described in
clause (a)(ii) above, only to the extent the LIBOR Screen Rate for such Interest
Period is not available or published at such time on a current basis), (1) any
request for the conversion of any Revolving Borrowing to, or continuation of any
Revolving Borrowing as, a Borrowing of LIBO Loans shall be ineffective, and such
Borrowing (unless prepaid) shall be converted to, or continued as, a Borrowing
of Revolving ABR Loans, and (2) if any Borrowing Request requests a Revolving
Borrowing of LIBO Loans, such Borrowing shall be made as a Borrowing of
Revolving ABR Loans.

 

 

--------------------------------------------------------------------------------

 

 

ANNEX B

﻿

Section 2.21

Section 2.21    Extension of Maturity Date.

(a)    Requests for Extension.  The Borrower may, by notice to the
Administrative Agent (who shall promptly deliver a copy to each of the Lenders,
the date of receipt by the Lenders of such notice, the “Notice Date”) not
earlier than ninety (90) days and not later than forty-five (45) days prior to
any anniversary date of the Effective Date, request that each Lender extend the
Maturity Date then in effect hereunder (the “Existing Maturity Date”), and
thereby the termination date of such Lender’s Commitment (the “Commitment
Termination Date”), for an additional 364 days from the Existing Maturity Date
(each such Lender that agrees to so extend the Commitment Termination Date and
the Maturity Date applicable to its Loans, an “Extending Lender”);  provided
that the Borrower may not extend the Maturity Date pursuant to this Section 2.21
more than two times.  Notwithstanding anything herein to the contrary, after
giving effect to any such extension, the Commitment Termination Date of any
Lender shall not be later than five (5) years after the applicable anniversary
date.

(b)    Lender Elections to Extend.  Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than fifteen (15) days following the Notice Date, advise the
Administrative Agent whether or not such Lender agrees to such extension (and
each Lender that determines not to so extend the Commitment Termination Date and
the Maturity Date applicable to its Loans (a “Non‑Extending Lender”) shall
notify the Administrative Agent of such fact promptly after such determination
(but in any event no later than fifteen (15) days following the Notice Date) and
any Lender that does not so advise the Administrative Agent on or before such
date shall be deemed to be a Non‑Extending Lender).  The election of any Lender
to agree to such extension shall not obligate any other Lender to so agree.

(c)    Notification by Administrative Agent.  The Administrative Agent shall
notify the Borrower of each Lender’s determination under this Section 2.21 no
later than the date sixteen (16) days following the Notice Date (or, if such
date is not a Business Day, on the next Business Day).

(d)    Additional Commitment Lenders.  The Borrower shall have the right on or
before the Existing Maturity Date to replace each Non‑Extending Lender with, and
add as “Lenders” under this Agreement in place thereof, one or more banks or
other financial institutions (each, an “Additional Commitment Lender”) with the
approval of the Administrative Agent, the Issuing Lenders and the Swingline
Lender (which approvals shall not be unreasonably withheld), each of which
Additional Commitment Lenders shall have entered into an agreement in form and
substance satisfactory to the Borrower and the Administrative Agent pursuant to
which such Additional Commitment Lender shall, effective as of a date to be
agreed between the Borrower and each Additional Commitment Lender (such date to
be on or prior to the Existing Maturity Date), (i) undertake a Commitment (and,
if any such Additional Commitment Lender is already a Lender, its Commitment
shall be in addition to such Lender’s Commitment hereunder





 

--------------------------------------------------------------------------------

 

 

on such date) and (ii) purchase and assume the outstanding Loans of any
Non-Extending Lenders being replaced by such Additional Commitment Lender (and,
if any such Additional Commitment Lender is already a Lender, such purchased
Loans shall be in addition to such Lender’s Loans hereunder on such date), and
such Loans shall be continued hereunder in accordance with the terms
hereof.  Upon completion of the actions described in this Section 2.21(d), each
Additional Commitment Lender shall thereupon become a “Lender” for all purposes
of this Agreement and, to the extent such Additional Commitment Lender becomes a
Lender prior to the applicable Extension Effective Date (as defined below), such
Additional Commitment Lender shall be an Extending Lender.

﻿

(e)    Minimum Extension Requirement.  If (and only if) the total of the Credit
Exposure, or if none, the Commitments, of the Lenders that have agreed so to
extend their Commitment Termination Date and the Maturity Date of their Loans,
as applicable, shall be more than 50% of the aggregate amount of the Credit
Exposure, or if none, the Commitments, in effect immediately prior to the Notice
Date, then, effective as of the applicable anniversary of the Effective Date
(the “Extension Effective Date”), the Maturity Date with respect to the Loans
and the Commitment Termination Date of each Extending Lender and the new
Commitment Termination Date and the Maturity Date of any assumed Loans of each
Additional Commitment Lender shall be extended to the date falling 364 days
after the Existing Maturity Date (except that, if such date is not a Business
Day, such Commitment Termination Date and Maturity Date as so extended shall be
the next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement.

(f)    Conditions to Effectiveness of Extensions.  Notwithstanding the
foregoing, the extension of the Maturity Date and the Commitment Termination
Date pursuant to this Section 2.21 shall not be effective with respect to any
Lender unless:

(i)  no Default or Event of Default shall have occurred and be continuing on the
Extension Effective Date and after giving effect thereto;

(ii)  the Borrower shall have delivered updated schedules, as applicable, to be
attached hereto;

(iii)  the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct on and as of
(i) the date of such Extension Effective Date and after giving effect thereto,
as though made on and as of such date;  provided that, the representations and
warranties in Section 3.04 shall be made by reference to the most recent audited
financial statements delivered pursuant to Section 5.01, and (ii) with respect
to any representation or warranty expressly stated to have been made as of a
specific date, as of such specific date; and

(iv)  on or prior to the applicable Extension Effective Date, the Borrower shall
deliver to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent (A) resolutions of the Borrower
authorizing such extension and all Authorizations (if any) required in





 

--------------------------------------------------------------------------------

 

 

connection with such extension, certified as being in effect as of the Extension
Effective Date and the related incumbency certificate of the Borrower, (B) a
favorable opinion of counsel for the Borrower as to such matters as any Lender
through the Administrative Agent may reasonably request, and (C) a certificate
of the Borrower stating that on and as of such Extension Effective Date, and
immediately after giving effect to the extension to be effective on such date,
all conditions precedent to a Credit Extension under Section 4.02 are satisfied.

﻿

(g)    Non-Extending Lenders.  The Commitment of any Non -Extending Lender shall
terminate on the Existing Maturity Date in effect prior to giving effect to the
applicable extension hereunder and, on or before such Existing Maturity Date,
the Borrower shall (i) pay all outstanding principal, interest and other amounts
owing to each Non-Extending Lender (or the Loans of such Non-Extending Lender
shall have been purchased by an Additional Commitment Lender pursuant to Section
2.21(d)), and (ii) make such other prepayments of the Loans hereunder as shall
be required in order that, after giving effect to the termination of the
Commitments of, and all payments to, the Non-Extending Lenders pursuant to this
sentence, the total Credit Exposures would not exceed the total
Commitments.  Notwithstanding the foregoing provisions of this paragraph, the
Borrower shall have the right, pursuant to Section 2.21(d), at any time prior to
the Existing Maturity Date, to replace a Non-Extending Lender with an Additional
Commitment Lender, and any such Additional Commitment Lender shall for all
purposes constitute a Lender hereunder in accordance with Section 2.21(d).

﻿

﻿



 

--------------------------------------------------------------------------------